Citation Nr: 1213678	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Unappealed May 1997 and August 1999 rating decisions denied service connection for bilateral pes planus. 

2.  Evidence received since the August 1999 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a May 2010 letter provided the Veteran with all required notice.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. §3.306; see also VAOPGCPREC 3-2003.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran originally filed his claim of entitlement to service connection for a bilateral foot disability in 1997.  In a May 1997 rating decision, the Veteran was denied entitlement to service connection for bilateral pes planus; the RO stated that the evidence showed that the Veteran's pes planus existed prior to service and was not aggravated by service.  The Veteran did not appeal this decision.

In 1999 the Veteran submitted a new claim.  In an August 1999 rating decision, the Veteran was denied entitlement to service connection for bilateral pes planus because there was no medical evidence that the Veteran's service-connected low back disability caused or aggravated his pes planus.  The Veteran did not appeal this decision. 

The evidence of record at the time of the August 1999 rating decision included the following: an October 1955 enlistment examination report which notes that the Veteran had asymptomatic, second degree pes planus that was not considered disqualifying; subsequent STRs (including an October 1958 separation examination report) which are negative for foot complaints or findings of disability due to pes planus; post-service statements from the Veteran that he marched and stood on concrete floors for numerous hours in service and was seen for painful feet in service; an April 1964 rating decision that awarded service connection for low back strain; a February 1994 VA outpatient treatment record which notes no complaints of foot problems but notes findings of flat feet; a December 1996 VA examination report that notes that the Veteran was able to walk on his toes and heels without difficulty; and VA outpatient treatment records dated from 1997 to 1999 which note the Veteran's complaints of foot pain and findings of flat feet.  

Evidence received since the August 1999 rating decision includes VA treatment records dated from 2006 to 2010, which note the Veteran's complaints and treatment for various disabilities, including complaints of foot pain and tenderness.  The Board finds this evidence to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  None of the  medical records added to the record relate a current diagnosis of pes planus to the Veteran's active service.  No competent (medical) evidence of pre-existing foot disability aggravated by service has been added to the record.  None of the medical records show that the Veteran's pes planus is proximately due to or the result of his service-connected low back disability.  As the medical evidence received since August 1999 does not address an unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in a statement received in 2011, the Veteran essentially maintains that he suffers from pes planus which is related to his active service.  (He stated, "I received foot orthotics while in the Marine Corps.")  No medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim of entitlement to service connection for bilateral pes planus may not be reopened.


ORDER

New and material evidence not having been received, reopening of a claim of entitlement to service connection for bilateral pes planus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


